ORDER
PER CURIAM.
A & JG Inc. appeals the trial court’s judgment denying it relief on its breach of contract claim against Harry Eggleston, et al. We find the judgment is supported by *745substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carrón, 5B6 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b)(1).